  Case 3:18-cv-01338-X Document 130 Filed 10/29/20               Page 1 of 4 PageID 2358




                                   UNITED STATES DISTRICT COURT

                                   NORTHERN DISTRICT OF TEXAS


KIN-YIP CHUN, Individually and on Behalf         § Civil Action No. 3:18-cv-01338-X
of All Others Similarly Situated,                §
                                                 § CLASS ACTION
                                   Plaintiff,    §
                                                 §
         vs.                                     §
                                                 §
FLUOR CORPORATION, et al.,                       §
                                                 §
                                   Defendants.
                                                 §
                                                 §




 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO SUPPLEMENT OR, IN THE
  ALTERNATIVE, AMEND THE FIRST AMENDED CONSOLIDATED COMPLAINT
           FOR VIOLATION OF THE FEDERAL SECURITIES LAWS




Cases\4847-4000-4304.v1-10/29/20
  Case 3:18-cv-01338-X Document 130 Filed 10/29/20                  Page 2 of 4 PageID 2359



TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

         PLEASE TAKE NOTICE that Wayne County Employees’ Retirement System, the Town of

Fairfield Employees’ Retirement Plan, and the Town of Fairfield Police and Firemen’s Retirement

Plan (together, “Lead Plaintiffs”), by and through their counsel, will and do hereby move this Court,

pursuant to LR 7.1, for the entry of an Order granting their motion to supplement or, in the

alternative, amend the First Amended Consolidated Complaint for Violation of the Federal Securities

Laws. In support of their motion, Lead Plaintiffs respectfully submit herewith the accompanying

Memorandum of Law and exhibits thereto and Proposed Order.

DATED: October 29, 2020                     KENDALL LAW GROUP, PLLC
                                            JOE KENDALL (Texas Bar No. 11260700)


                                                                 /s/ Joe Kendall
                                                                JOE KENDALL

                                            3811 Turtle Creek Blvd., Suite 1450
                                            Dallas, TX 75219
                                            Telephone: 214/744-3000
                                            214/744-3015 (fax)
                                            jkendall@kendalllawgroup.com

                                            Local Counsel for Wayne County Employees’
                                            Retirement System

                                            ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                            DARRYL J. ALVARADO
                                            KEVIN S. SCIARANI
                                            J. MARCO JANOSKI GRAY
                                            655 West Broadway, Suite 1900
                                            San Diego, CA 92101
                                            Telephone: 619/231-1058
                                            619/231-7423 (fax)
                                            dalvarado@rgrdlaw.com
                                            ksciarani@rgrdlaw.com
                                            mjanoski@rgrdlaw.com



                                                -1-
Cases\4847-4000-4304.v1-10/29/20
  Case 3:18-cv-01338-X Document 130 Filed 10/29/20       Page 3 of 4 PageID 2360



                                   POMERANTZ LLP
                                   JEREMY A. LIEBERMAN
                                   MATTHEW L. TUCCILLO
                                   J. ALEXANDER HOOD II
                                   JENNIFER BANNER SOBERS
                                   600 Third Avenue, 20th Floor
                                   New York, NY 10016
                                   Telephone: 212/661-1100
                                   212/661-8665 (fax)
                                   jalieberman@pomlaw.com
                                   mltuccillo@pomlaw.com
                                   ahood@pomlaw.com
                                   jsobers@pomlaw.com

                                   POMERANTZ LLP
                                   PATRICK V. DAHLSTROM
                                   Ten South LaSalle Street, Suite 3505
                                   Chicago, IL 60603
                                   Telephone: 312/377-1181
                                   312/377-1184 (fax)
                                   pdahlstrom@pomlaw.com

                                   Lead Counsel for Lead Plaintiffs

                                   VANOVERBEKE, MICHAUD & TIMMONY, P.C.
                                   THOMAS C. MICHAUD
                                   79 Alfred Street
                                   Detroit, MI 48201
                                   Telephone: 313/578-1200
                                   313/578-1201 (fax)
                                   tmichaud@vmtlaw.com

                                   Additional Counsel for Wayne County Employees’
                                   Retirement System

                                   THE BRISCOE LAW FIRM, PLLC
                                   WILLIE C. BRISCOE (Texas Bar No. 24001788)
                                   3131 McKinney Avenue, Suite 600
                                   Dallas, TX 75204
                                   Telephone: 214/643-6011
                                   281/254-7789 (fax)
                                   wbriscoe@thebriscoelawfirm.com

                                   Local Counsel for the Town of Fairfield Employees’
                                   Retirement Plan and the Town of Fairfield Police and
                                   Firemen’s Retirement Plan



                                      -2-
Cases\4847-4000-4304.v1-10/29/20
  Case 3:18-cv-01338-X Document 130 Filed 10/29/20                    Page 4 of 4 PageID 2361



                                     CERTIFICATE OF SERVICE

         This is to certify that on October 29, 2020, I have filed the above and foregoing on the

Court’s CM/ECF electronic filing system, and that by virtue of this filing, all attorneys of record will

be served electronically with true and exact copies of this filing.


                                                                    /s/ Joe Kendall
                                                                   JOE KENDALL


                                   CERTIFICATE OF CONFERENCE

         Counsel for Lead Plaintiffs conferred via e-mail with counsel for Defendants on October 28,

2020 and October 29, 2020. Counsel for Defendants, having previously indicated their opposition to

a second amendment (see ECF No. 121), indicated that they continue to oppose such amendment and

do not consent to Lead Plaintiffs’ motion.


                                                               /s/ Darryl J. Alvarado
                                                             DARRYL J. ALVARADO




                                                 -3-
Cases\4847-4000-4304.v1-10/29/20
